           Case 2:18-cv-02205-APG-VCF Document 35 Filed 04/20/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      CHARLESTON RANCHO, LLC, a Nevada
4     limited liability company,
5                          Plaintiff,                      2:18-cv-02205-APG-VCF
                                                           ORDER
6     vs.
      STANLEY CONVERGENT SECURITY
7
      SOLUTIONS, INC., a foreign corporation,
8                           Defendant.
9           Before the Court is Defendant’s Motion for Leave to File First Amended Answer (ECF NO. 34).
10          No opposition has been filed. Under LR 7-2(d), the failure of an opposing party to file points and
11   authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s
12   fees, constitutes a consent to the granting of the motion. Here, it would seem as though Plaintiff has
13   consented to the granting of the instant motion.
14          Accordingly,
15          IT IS HEREBY ORDERED that Defendant’s Motion for Leave to File First Amended Answer
16   (ECF NO. 34) is GRANTED.
17          Defendant must file its First Amended Answer on or before April 27, 2020.
18          DATED this 20th day of April 2020.
19                                                               _________________________
                                                                 CAM FERENBACH
20                                                               UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
